DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 1, “the communications” in “the second conversation velocity of the communications” in the 3rd to last line of claim 1 is interpreted as referring to “communications” in “a second conversation velocity of communications” in line 6 of claim 1 (since “the second conversation velocity of the communications” is fairly clearly meant to refer to “a second conversation velocity of communications”).
In claim 1, “the aggregated emotions of the users during the second period of time” (last 2 lines of claim 1) is interpreted as referring to “aggregated emotions of the users during the second period of time” (lines 9-10 of claim 1).
In claim 5, “the communications” in “the first conversation velocity of the communications” is interpreted as referring to “communications” in “a first conversation velocity of communications” in line 2 of claim 1 (since “the first conversation velocity of the communications” is fairly clearly meant to refer to “a first conversation velocity of communications”).
In claims 7-8, “the determining [of] the aggregated emotions of the users” is interpreted as referring to “determining, by the computer device, aggregated emotions of the users during the second period of time” in claim 1, and not to “determining, by the computer device, aggregate” [not aggregated] “group emotions of the users during the first period of time” in claim 4.


Claim Objections
Claim 3, 9, are objected to because of the following informalities:  
Claim 3 appears to possibly have 2 spaces between “of” and “communications” in “the first conversation velocity of communications” in line 1 of claim 3 (though this may be a difference in spacing due to word processor formatting).  If there is only one space then no change is needed but if there are two spaces then one of the two spaces should be deleted.
Claim 9 similarly appears to possibly have two spaces between “of” and “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, “the communications” is ambiguous.  Claim 1 recites “communications” in line 2 and in line 6 and these two recitations of “communications” do not, as claimed, need to be the same, and so there are two recitations of “communications” that “the communications” in claim 2 can refer to and it is not clear which one of the two recitations of “communications” is the one that “the communications” in claim 2 is supposed to refer to.

	As per Claim 5, “substantially” in “substantially continuously”, in this context, is not clear.  More specifically, it is not clear how many times and how frequently over what period of time the determining of the first conversation velocity can not be performed and still be considered “substantially continuously”.

	As per Claim 11, “the aggregated emotions of the users during the first and second periods of time” lack antecedent basis (specifically the portion of “the aggregated emotions of the users during the first and second periods of time” that refers to “the aggregated emotions of the users during the first…[period] of time”).  In claim 1, the aggregated emotions are only determined for the second time period, and not for the first time period.

	As per Claim 12, “the display” lacks antecedent basis (claim 12 depends on claim 1 and not claim 11).
	“the conversation velocity of communications” (recited twice in claim 12, lines 1-2) is ambiguous because claim 1 recites “a first conversation velocity of communications” (line 2), “a conversation velocity of the communications” (line 5) and “a second conversation velocity of communications” (line 6) and it is not clear which of these 3 conversation velocities is the one that “the conversation velocity of communications” in claim 12 is supposed to refer to.

	Claim 13 recites “the computer-implemented process” in lines 1-2 which lacks antecedent basis, and it appears that applicant meant to refer to “the system”.
	“receiving as inputs” (plural) “as a conversation channel” (singular) in line 5 is grammatically unusual, because it is not clear how a singular channel can be received as multiple inputs.  Applicant appears to have meant to claim where the plural communications that are included in the conversation channel are received as inputs, but as claimed, “receiving as inputs a conversation channel” grammatically requires the inputs to be the conversation channel (due to the word “as”)
	“the emotions identified during the first time period” in line 11 lacks antecedent basis (the emotions are identified over the first time period, and this phrase in line 11 refers to where the identification occurs during the first time period).
“the trajectory of the conversation velocity” (4th to last line) is ambiguous (in addition to “a trajectory of conversation velocity in the second time period” in the 3rd to 
“the associated emotions during the second time period” lacks antecedent basis (the 3rd to last limitation recites “aggregated emotions of the participants during the second time period” and “summarize associated emotions of the participants into aggregated emotions…” [i.e. the associated emotions are a different set of emotions from the aggregated emotions because one is the input to the summarizing while the other is the output])
“the program instructions” (2nd to last line) is ambiguous (multiple “program instructions” are recited in claim 18).  Applicant appears to have intended to recite where all of the program instructions are stored in the storage medium but as claimed “the program instructions” refers to a particular one of the program instructions.

As per Claim 14, “the emotions identified in the first and second time periods” lacks antecedent basis (particularly the part of this phrase which refers to emotions identified in the second time period, where claim 18 only recites where associated emotions are summarized into aggregated emotions during the second time period, but no part of claim 18 recites where any emotions are identified in the second time period).  
At a minimum, it is not clear if “summarize associated emotions of the participants” is supposed to implicitly require identifying the emotions that are summarized (since emotions are not inherently known to computer systems).

rd to last limitation of claim 13])

	As per Claim 17, “the conversation velocity of communications during at least the second time period and a portion of the first time period preceding the second time period” (as a complete phrase) lack antecedent basis.
	Additionally, “the conversation velocity of communications” (recited twice in claim 17), by antecedent basis, can only refer to “measured average conversation velocity” but given the context of claim 17 Applicant may have meant to refer to a general concept of “the conversation velocity of communications” (not necessarily a “measured average conversation velocity”, similar to how “velocity” generally is not the same as a particular velocity measured at a particular time for a particular object), but this is not clearly the case.

	As per Claim 18, “the conversation velocity of the communications” in the 2nd to last and 3rd to last lines is ambiguous (can refer to any one of “a first conversation velocity of communications”, “a conversation velocity of the communications [line 7] or to “a second conversation velocity of communications”)
	“the communications” in the 2nd to last and 3rd to last lines is ambiguous as well (“communications” in “a first conversation velocity of communications” and “a second 
	“the identity” (2nd to last line) lacks antecedent basis.
	“the communication that started the increase of the conversation velocity” as a complete phrase lacks antecedent basis.

	In claim 19, “the communications” is ambiguous (same issue as claim 2).

	As per Claim 20, “the first conversation velocity of posts” lacks antecedent basis (particularly if “the communications” in claim 19 refers to “communications” in “a second conversation velocity of communications” and not to “communications” in “a first velocity of communications”

	The dependent claims incorporate the issues of their respective parent claims.

Claim Analysis - 35 USC § 101
	For clarity of the record, paragraph 20 of the Specification states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, and so NO 101 rejections are required for claims 18-20.
Allowable Subject Matter
Claims 1, 8, 10, are allowed.
Claims 13, 18, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 11-12, 14-17, 19-20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim 18 which is narrower than claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) determining, by the computer device, that a conversation velocity of the communications has increased to a second conversation velocity of communications which exceeds a predetermined threshold, and has remained above the predetermined threshold for at least a second period of time; determining, by the computer device, aggregated emotions of the users during the second period of time; (i.e. the second period of time for which the conversation velocity exceeded the predetermined threshold) and providing, by the computer device, an output to a moderator of the group discussion indicating that the second conversation velocity of the communications has exceeded the predetermined threshold for at least the second period of time, and indicating the aggregated emotions of the users during the second period of time.
	As per Claim 13, the prior art of record does not teach or suggest the combination of all limitations in claim(s) 13, including (i.e. in combination with the remaining limitations in claim[s] 13) identify a trajectory of measured average conversation velocity of the communications as a normal conversation velocity over a first time period; program instructions to identify emotions associated with participants in conversation over the first time period; program instructions to summarize the emotions identified during the first time period into aggregated emotions of the users during the first time period;  P201804822US0138 of 42program instructions to review an ongoing conversation received from the conversation channel during a second time period, after the normal conversation velocity has been established over the first time period; program instructions to, in response to a determination of a trajectory of conversation velocity in the second time period exceeding a predetermined threshold, summarize associated emotions of the participants into aggregated emotions of the participants during the second time period; and program instructions to generate an output of the group conversation for use in moderation, including identifying a point of increase in the trajectory of the conversation velocity and a summary of the associated emotions during the second time period
	The prior art teaches:
I. indicating a collecting emotional state of a plurality of participants to a communication, where the collective emotional state is an average emotional state for all participants.
	2013/0019187 teaches “determining a collective emotional state of participants to a communication. As defined herein, a "communication" broadly refers to any real time exchange of information between multiple parties” (paragraph 14) and “each of the participant systems is configured with a respective emotional state component 120 that maintains historical emotional state data for the corresponding participant and is configured to determine the participant's emotional state during the communication. In a particular embodiment, the emotional state component 120 on each of the participant systems 130 maintains the historical data only for the duration of the communication. Advantageously, doing so minimizes any privacy concerns by the participant, as the historical data may then be purged at the end of the communication. In such an embodiment, the emotional state components 120 on the participant systems 130 may determine the emotional state of each respective participant and transmit this information to the emotional state component 120 on the host system 110. Upon collecting the emotional states of all the participants, the emotional state component 120 on the host system 110 could display a visual indication of the collective emotional state of all the participants to the communication” (paragraph 21) and “Upon determining the emotional state of the participant, the emotional state component 120 provides an indication of the participant's emotional state to the host of the presentation. For instance, the emotional state component 120 could display a visual indication of the participant's emotional state to the host using a display device connected to the host 
II. Velocity of conversations/exchanges, including velocity of conversations/exchanges or message turns and rate at which velocity changes in a conversation which can show whether a conversation is speeding up or slowing down (a form of “trajectory” of velocity)
2021/0029065 (provisional 62/879084 precedes effective date of this application) teaches “Analysis of the interactions, for example, by analyzing the transcripts of the conversation assist in the determination of the rate of changes in the 
2012/0209919 teaches “freshness module 564 that determines how recent a conversation took place. In one embodiment, the freshness module 564 determines the velocity, or how quickly, comments are added to a conversation by users of a social media environment” (paragraph 45) which teaches velocity of a conversation as how quickly comments are added to a conversation by users of a social media environment.
III. aggregating/summing emotional data profiles of text segments of a text region and selecting a prevailing or dominant segment emotional data profile, and also detecting emotion/mood of speech audio (live speech audio/conference audio or a real time phone call).
Cameron et al. (US 2018/0032610), paragraphs 441 and 447 detecting emotion/mood of speech audio (live speech audio/conference audio or a real time phone call).  This reference does not specifically describe where the angry or aggressive mood or emotion in live speech audio is collective mood/emotion.  Paragraphs 76-79 describe aggregating or summing emotional data (this does not appear to specifically describe aggregating/summing to determine aggregated emotions of multiple users).
IV. Notifying a user if rate of conversation/words is greater than an X words per minute threshold and then notifying the user of increased chat activity, and also alerting a user when frequency of exchange between two people exceeds a threshold, and also monitoring for activity changes which can include more frequent discussions of a topic and alerting a person with a role of an activity change or topic changes
2007/0005754 teaches “If a parameter exceeds the predetermined level, the logic component 200 can activate or notify the user of the detected change at 220 (e.g., if the rate of conversation or words is detected to be greater than X words per minute as the threshold, then notify the user of increased chat activity).” (paragraph 25)
2012/0290950  teaches “Referring to FIG. 1D, aside from showing the user-to-topic associated (U2T) heats as produced by relevant social entities (e.g., My Immediate Family, see 101b of FIG. 1A) and as computed for example by the mechanism shown in FIG. 1F, it is possible to display user-to-user (U2U) associated heats as produced due to social exchanges between relevant social entities (e.g., as between members of My Immediate Family) where, again, this can be based on 
2014/0297765 “system 10 may monitor user communication for activity changes regarding the topics. An activity change may include frequency of topic discussion, which may include more frequent discussions of a topic, or infrequent discussion of a topic. Similar monitoring can be applied to changes of topics, which may include, modification, transforming, or outright changing of a topic. The method may send one or more alerts indicating the activity changes, or topic changes to the users. Such alerts can be sent to users with selected roles, that is, a change of topic alert can be sent to a catalyst but not a follower, because the catalyst of the topic may be most interested in a change of direction for the topic” (paragraph 25)
V. trajectory/frequency of emotions of a conversation, including frequency at which a customer/agent emotion score exceeds the emotion score threshold, and temporal trajectory of emotions of a telephone conversation
2014/0140497 teaches “All customer emotion scores, agent emotion scores, frequencies at which a customer emotion score meets/exceeds the emotion score threshold, and frequencies at which an agent emotion score meets/exceeds the emotion score threshold calculated during a conversation between an agent and customer may be stored in a memory, for example on one or more of servers 112” (paragraph 117).
2011/0196677 “Audio interaction analysis tool 230 analyzes the temporal trajectory of various emotions of a given telephone conversation, for example, audio interaction 222, between a contact center agent in the contact center and a consumer in conjunction with various aspects of the contact center/consumer interaction to detect what actions/phrases might have caused or otherwise influenced the emotional state of the consumer or the agent. Such aspects may, for example, include the number of repeat calls by the consumer, the agent's empathy with the consumer's situation, frequency and duration of the consumer being placed on hold, and so on. Illustrative embodiments also address the issue of collating the results of the analysis across different calls between different agents and consumers to derive insights that can propose best practices to improve the negative-to-positive sentiment conversion rate of conversations” (paragraph 36)
VI. Detecting disagreement/anger/emotion/heat in a meeting/conference/conversation, including detecting disagreement in a meeting including detecting emotion and detecting more frequent speaking, and alerting management of problematic communications before a communication is escalated
	2019/0147367 (IBM, different inventors, published before effective date of this application) teaches “meeting software detects that two participants are disagreeing on a topic. For example, in analyzing the audio streams of the meeting participants, meeting software 114 can recognize and identify the pitch and tone of a meeting participant objecting to a comment spoken by another participant. For example, meeting software 114 can determine if one of the meeting participants is becoming a detractor to the progress in the online meeting as depicted in FIG. 8A. For example, in analyzing the audio stream data of the online meeting, meeting software 114 determines that the participation level (e.g., the number of times the user of computer 304 speaks) has become more frequent over a period of time, and repeatedly directs comments to the user of computer 306. Furthermore, the user of computer 304's pitch has increased and the tone is angry. Additionally, in analyzing the video stream data from the online meeting, meeting software 114 detects that the user of computer 304 is periodically lifting his hands with clenched fists. Meeting software 114 also determines that the user of computer 304's mouth and facial expressions are associated with anger. Furthermore, meeting software 114 identifies the body heat pattern, or signature of the user of computer 304 as being angry. In addition to analyzing the audio, video and IR data, meeting software 114 analyzes data from a Bluetooth enabled fitness device worn by the user of computer 304 and determines that the heart rate of the user of computer 304 has increased since the user has started eating. Meeting software 114 then tags the audio, video, IR, and Bluetooth fitness device data streams at that moment in time 
2014/0188457 “the sentiment analysis engine 110 enables management of communication between the customer and the company representative to determine overall quality of customer satisfaction. The sentiment analysis engine 110 may alert management, in real time, of problematic communications before the communication (occurring in real-time) is escalated (e.g., to a point at which the customer is "yelling" at the company representative or using negative words in a written communication).”
Ogaz (US 2017/0221336) (paragraphs 5, 8, 9, 12, 100, 102, 132, 141) describes asking the user to calm down when anger is detected
VII. determining if a measured speech rate is too fast or too slow relative to a normal conversation rate, based on whether the speech is above/below a threshold.
2016/0183868 teaches “In certain implementations, the rate-meter generator 380 provides the measured speech rate to the error generator 370, which respective thereof determines if the speech rate diverts from a rate set of the practice of a normal conversation rate (too slow or too fast). In an embodiment, a too slow error is detected when the speech rate is below a predefined rate threshold (TH.sub.rate). A too fast error is detected when the speech rate is above a predefined rate threshold (TH.sub.rate). In one configuration, the rate-meter generator 380 can be integrated in the error generator 370” (paragraphs 61-62).  In this reference, “voice production” appears to be made by a single user, not by a collective set of users.
VIII. a rate exceeding a threshold for longer than a period of time

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2011/0295392 teaches “in the case of a videoconference or telepresence type of meeting or interaction, the arrangement of the participants on the screen may be controlled in response to past-determined reactions or emotional signals. For example, each a participant to the videoconference may be presented by the system with a different arrangement participant, so that each individual is presented with an arrangement of participants that is most beneficial or useful. For instance, when an individual reacts to certain participants more frequently, more strongly, or the like, those participants might be presented more prominently, have an enlarged display, or the like” (paragraph 30)
	2019/0333514 (Application 16/509908) teaches collecting audio data when a user is not dialoguing with an electronic device (paragraphs 70-71) and determining a mood of the user according to the collected audio data (paragraph 72).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 5/29/2021
/ERIC YEN/Primary Examiner, Art Unit 2658